Title: From George Washington to Joseph Swearingen, 12 October 1796
From: Washington, George
To: Swearingen, Joseph,Kearsley, John


                        
                            Gentlemen, 
                            Mount Vernon 12th Oct. 1796
                        
                        I give you the trouble of communicating the Answer (herewith sent) to the
                            Address from the Inhabitants of Shepherds Town and its vicinity. I pray you, at the same
                            time, to accept my thanks for the obliging, and (for me) flattering manner, in which you
                            have expressed their Sentiments. With esteem & regard I am Gentlemen Your obedient
                            Servt
                        
                            
                            
                    Go: Washington Enclosure
                                                
                            
                                Gentlemen, 
                                United States 12th Oct. 1796
                            
                            With great sensibility I receive your polite and affectionate Address of
                                the 6th instant.
                            That Beneficent Providence which, hitherto, has preserved us in Peace,
                                & increased our prosperity, will not, I trust, withdraw its protecting hand;
                                while we, on our part, endeavor to merit a continuance of its favors.
                            Equally persuaded am I, that no inconvenience will result from my retreat
                                to the walks of private life. The good sense of my Countrymen will always discern and
                                can never be at a loss to choose, a fit character to Administer the Executive Government
                                of these United States.
                            If it has been my good fortune, through the course of my Civil and Military
                                employments, to have met the approbation of my Countrymen, my wishes will be consummated;
                                and I shall have found the only reward I ever had in view.
                            For the favorable sentiments you have expressed for me, and for your kind
                                wishes, I sincerely thank you; and reciprocate with great cordiality my vows for your
                                welfare.
                            
                                Go: Washington
                                
                            
                        
                        
                    